5Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Genetti et al. (US 20150249028 A1) in view of Torii et al.(WO 9008016 A1).

Regarding claim 1, Genetti et al disclose a method of transferring a substrate in a substrate processing system including a transfer system that receives the substrate from a transfer source and transfers the substrate to a transfer destination, wherein the transfer system includes a gripping part for gripping the substrate and rotates the gripping part when the transfer system is extended to transfer the substrate (Figs 1-7B & Abstract), 
the method comprising: 
calculating a first misalignment of the substrate in a rotational direction in the transfer destination (Genetti et al. ¶s 5-6, 72 and claims 1 & 8); and 
changing a rotation angle of the substrate with respect to the gripping part so as to eliminate the calculated misalignment of the substrate in the rotational direction (Genetti et al. ¶s 5-6, 72 and claims 1 & 8).
Genetti may be silent upon explicitly performing calculations when the transfer system receives the substrate in the transfer source.  At the time of the invention performing calculation at the transfer source to anticipate and to prevent and/or mitigate misalignment was known and practiced at the time of the invention.  See Torii et al. Abstract.  
As taught in Torii et al. a robotic arm may be undergo measuring and testing to obtain the movement error data that will occur during use.  This data may be then used with respect to the initial coordinate system (i.e. the wafer coordinate system at the transfer source location) and to apply to the actual link lengths of the transfer arms to correct the angles of rotation of the links.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transfer arm error correction of Genetti et al with the transfer arm error correction as taught by Torii*, since simple substitution of one known element for another  to obtain predictable results of transfer arm error correction  is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 


Regarding claim 2, Genetti et al in view of Torri disclose a method of Claim 1, wherein the changing a rotation angle of the substrate is performed when the calculated first misalignment of the substrate in the rotational direction exceeds an allowable value (Genetti et al. ¶s 5-6, 72 and claims 1 & 8 & Torii et al. Abstract.).

Regarding claim 3, Genetti et al disclose a method of Claim 1, wherein the changing a rotation angle of the substrate includes changing an amount of extension of the transfer system when the transfer system receives the substrate in the transfer source (Genetti et al. ¶s 5-6, 72 and claims 1 & 8  & Torii et al. Abstract.).




Regarding claim 4, Genetti et al disclose a method of Claim 3, wherein the calculating a second misalignment of the substrate includes calculating a misalignment of the substrate in the rotational direction in the transfer destination (Genetti et al. ¶s 5-6, 72 and claims 1 & 8 & Torii et al. Abstract.).
	Regarding the specific cause of misalignment Genetti may be silent upon the misalignment being caused by changing the amount of extension of the transfer system in the changing an amount of extension of the transfer system so as to cope with a change in transfer distance of the substrate caused by a thermal expansion of each component of the substrate processing system.
	The specific cause does not provide a clear or significant manipulative distinction from the prior art method.  Genetti et al teaches/discloses the same processing system and environment as claimed.  Genetti describes the same problem of misalignment from operation,  It would be expected the claimed identical operationally produced misalignment problem would be from the same factors even though Genetti failed to evince an appreciation of the problem identified.  Genetti none the less suggest doing what the applicant has done event though Genetti may be silent or even unaware to the environmental (thermal expansion) cause of the problem.



Regarding claim 5, Genetti et al disclose a method of Claim 3, wherein the calculating a third misalignment of the substrate includes calculating a misalignment of the substrate in the rotational direction in the transfer destination, which is caused by changing the amount of extension of the transfer system in the changing an amount of extension of the transfer system so as to cope with a change in transfer distance of the substrate caused by correcting a displacement of the substrate relative to the gripping part (Genetti et al. ¶s 5-6, 72 and claims 1 & 8 & Torii et al. Abstract.).
Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Genetti et al. in view of Torii et al. in view of Caveney  et al.( US 20160293467 A1).
 Regarding claim 6, Genetti et al disclose a method of Claim 6, any one of Claims 1, wherein the transfer system is a one-link transfer arm having a single link (Torii et al. Abstract and fig. 1.).
Genetti demonstrates a two link transfer arm used in the cluster tool.  At the time of the invention one link and two link robotic arms were known and used for the same purpose in the tools.  
One and two link arms were known and used as functional equivalents at the time of the invention.  The choice between single or two was a known option of degrees of freedom desired.  For support stating one link and two link arms were known functional equivalents at the time of the invention see Caveney et al. paragraph 0047:  “n other aspects the SCARA arm(s) may have one link, two links, or more than three links and may have any suitable drive pulley arrangement such as a 2:1 shoulder pulley to elbow pulley arrangement and a 1:2 elbow pulley to wrist pulley arrangement.”

At the time of the invention the selection and use of a one or two link arm in the apparatus would be a obvious design choice to one of ordinary skill in the art, as the options were known as functional equivalents.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



5/23/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822